 PROB 12C                                                                                Report Date: July 9, 2019
(6/16)

                                       United States District Court                            FILED IN THE
                                                                                           U.S. DISTRICT COURT
                                                                                     EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                       Jul 09, 2019
                                        Eastern District of Washington                    SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Zeferino Camacho-Ambrocio               Case Number: 0980 2:16CR00129-TOR-1
 Address of Offender:
 Name of Sentencing Judicial Officer: The Honorable Thomas O. Rice, Chief U.S. District Judge
 Date of Original Sentence: October 12, 2016
 Original Offense:        Alien in U.S. after Deportation, 8 U.S.C. § 1326
 Original Sentence:       Prison - 94 days; TSR - 36       Type of Supervision: Supervised Release
                          months

 Revocation
 Sentence:                Prison - 8 days; TSR - 10
 (01/15/2019)             months
 Asst. U.S. Attorney:     Matthew F. Duggan                Date Supervision Commenced: January 15, 2019
 Defense Attorney:        John Stephen Roberts, Jr.        Date Supervision Expires: November 14, 2019


                                         PETITIONING THE COURT

To issue a warrant.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

            1           Mandatory Condition # 1: You must not commit another federal, state or local crime.

                        Supporting Evidence: On July 5, 2019, Zeferino Camacho-Ambrocio was arrested and
                        charged with harassment and obstructing a police officer, Othello District Court, Othello,
                        Washington, docket No. 9Z0699725.

                        On January 29, 2019, the probation officer met with Mr. Camacho and reviewed the
                        conditions with him. The offender signed a copy of the judgement indicating that he
                        understood the conditions and received a copy of them.

                        On July 5, 2019, officers from the Adams County Sheriff’s Office and Othello Police
                        Department responded to Mr. Camacho’s residence following a domestic violence complaint
                        to 911. The offender’s family members stated that Mr. Camacho was smoking crystal in the
                        residence; family members confronted him and made him leave the residence. During the
                        confrontation which ensued outside, the offender threatened to hit a female family member
Prob12C
Re: Camacho-Ambrocio, Zeferino
July 9, 2019
Page 2

               with a 4-inch rock. Following Mr. Camacho’s arrest and reading of his Constitutional rights,
               the offender agreed to show officers where he had hidden the drugs and paraphernalia.
               Officers eventually determined that the offender was lying to the officers and trying to delay
               the investigation. Mr. Camacho was booked into the Adams County Jail where he is awaiting
               further court proceedings.
          2    Mandatory Condition # 3: You must refrain from any unlawful use of a controlled
               substance. You must submit to one drug test within 15 days of release from imprisonment
               and at least two periodic drug tests thereafter, as determined by the court.

               Supporting Evidence: On July 2, 2019, Zeferino Camacho-Ambrocio failed to report to the
               probation office and submit to urine drug testing as instructed.

               On January 29, 2019, the probation officer met with Mr. Camacho and reviewed the
               conditions with him. The offender signed a copy of the judgement indicating that he
               understood the conditions and received a copy of them.

               On July 1, 2019, the probation officer contacted Mr. Camacho at his residence. During the
               contact, several family members approached the probation officer and voiced their concerns
               that the offender was using drugs. They described behavior consistent with drug use. The
               probation officer directed Mr. Camacho to report to the probation office to address the issue
               further and to submit to drug testing. Mr. Camacho failed to report to the probation office
               as directed on July 1, 2019.
          3    Standard Condition # 2: After initially reporting to the probation office, you will receive
               instructions from the court or the probation office about how and when you must report to
               the probation officer, and you must report to the probation officer as instructed.

               Supporting Evidence: On July 2, 2019, Zeferino Camacho-Ambrocio failed to report to the
               probation office as directed by the probation officer.

               On January 29, 2019, the probation officer met with Mr. Camacho and reviewed the
               conditions with him. The offender signed a copy of the judgement indicating that he
               understood the conditions and received a copy of them.

               On July 1, 2019, the probation officer contacted Mr. Camacho at his residence. During the
               contact, several family members approached the probation officer and voiced their concerns
               that the offender was using drugs. They described behavior consistent with drug use. The
               probation officer directed Mr. Camacho to report to the probation office to address the issue
               further and to submit to drug testing. Mr. Camacho failed to report to the probation office
               as directed on July 1, 2019.
          4    Special Condition # 3: You must abstain from the use of illegal controlled substances, and
               must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
               no more than 6 tests per month, in order to confirm continued abstinence from these
               substances.

               Supporting Evidence: On June 28, 2019, Zeferino Camacho-Ambrocio tested positive for
               the use of methamphetamine.
Prob12C
Re: Camacho-Ambrocio, Zeferino
July 9, 2019
Page 3

                      On January 29, 2019, the probation officer met with Mr. Camacho and reviewed the
                      conditions with him. The offender signed a copy of the judgement indicating that he
                      understood the conditions and received a copy of them.

                      On June 28, 2019, Mr. Camacho reported as directed to Social Treatment Opportunity
                      Programs (STOP), a contract substance abuse testing vendor for the probation office and
                      submitted to urine drug testing.         The sample was presumptively positive for
                      methamphetamine and the sample was sent to Alere Laboratories for confirmation testing.
                      On July 1, 2019, the probation officer spoke with Mr. Camacho and questioned him
                      regarding the positive test and the offender denied any drug use. On July 3, 2019, Alere
                      confirmed the sample was positive for the use of methamphetamine.

The U.S. Probation Office respectfully recommends the Court issue a warrant requiring the defendant to appear
to answer to the allegations contained in this petition.

                                        I declare under penalty of perjury that the foregoing is true and correct.
                                                          Executed on:     07/09/2019
                                                                           s/Curtis G. Hare
                                                                           Curtis G. Hare
                                                                           U.S. Probation Officer



 THE COURT ORDERS

 [   ]    No Action
 [   ]    The Issuance of a Warrant
 [   ]    The Issuance of a Summons
 [   ]    Other

                                                                           Signature off Judicial
                                                                           Si              di i l Offi
                                                                                                  Officer
                                                                            July 9, 2019

                                                                           Date
